Order entered July 7, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00801-CV

                  IN RE TEX-LA MANAGEMENT GROUP, LLC, Relator

                  Original Proceeding from the 298th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-01138

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as moot relator’s request for emergency stay. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   ADA BROWN
                                                             JUSTICE